DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Applicant submitted a preliminary amendment on 09 February 2021, including two new drawings, Figures 5 and 6. However, the specification does not include a brief description of the aforementioned drawings.
  On p. 13, lines 4-11 (specification filed 14 January 2020), the specification refers to and discusses “Figure 4.” However, the discussion does not appear to have any relevance to Fig. 4 and therefore it is unclear to what Applicant is referring in this section.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “160” has been used to designate both hexanol (in Fig. 5) and an unidentified stream in Fig. 6, which does not appear to be the same stream as the hexanol stream in Fig. 5.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 155, 160 (Fig. 6, see above), and 220.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the preamble of the claim states that it is a “process of producing a distillate fuel from lignin.” However, none of the claim steps produce a distillate, as required by the preamble. Therefore, it is unclear whether production of distillate is required by the claim or not. The office notes that claim 2 specifies production of a distillate fuel and therefore is not included in the 112(b) rejection.
Claim 8 recites the limitation "the second solvent" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant may have intended for claim 8 to depend from claim 7 instead of claim 1.
Claim 10 recites the limitation "the coal-derived solvent" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant may have intended for claim 10 to depend from claim 9 instead of claim 1. The office further submits that this dependency is likely required also because the claim specifies that the coal-derived solvent may be “a portion of the syncrude produced in the process” and the syncrude in claim 1 is not necessarily coal-derived.
Claim 11 recites the limitation "the coal-derived solvent" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant may have intended for claim 10 to depend from claim 9 instead of claim 1.
Claim 12 recites the limitation "the hydrogen-donor solvent" in line 2. There is insufficient antecedent basis for this limitation in the claim. Applicant may have intended for claim 12 to depend from claim 4 instead of claim 1.
Claim 13 recites the limitation "the hydrogen-donor solvent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the hydrogen-donor solvent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the hydrogen-donor solvent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the hydrogen-donor solvent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the hydrogen-donor solvent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the hydrogen-donor solvent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the hydrogen-donor solvent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the hydrogen-donor solvent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the hydrogen-donor solvent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the hydrogen-donor solvent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 8, 12, 13, 19, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevens et al (US 2012/0005949).
Regarding claim 1, Stevens discloses a process of producing distillate fuel from lignin comprising (see [0013]; [0021], biomass feed comprises lignin):
preparing a biomass-derived lignin solvent (see [0030], a portion of crude reaction product is recycled and used as solvent, i.e. “preparing”);
dissolving the lignin in the biomass-derived lignin solvent (see [0013]; [0176]); and
separating undissolved lignin and mineral matter to produce a syncrude (see [0103], separation of residual solids; [0177], crude product separated from remaining solids).
Regarding claim 2, Stevens discloses the process further comprising subjecting the syncrude to at least one of a hydrotreatment process and a hydrogenation process to produce a distillate fuel (see [0014]; [0065]; [0096], which defines hydroprocessing as including hydrogenation and hydrotreating).
Regarding claim 3, Stevens discloses wherein the lignin is dissolved without using molecular hydrogen and an added hydroliquefaction catalyst (see Abstract; [0017]).
Regarding claim 4, Stevens discloses wherein the biomass-derived lignin solvent comprises a hydrogen-donor solvent (see [0133]).
Regarding claim 7, Stevens discloses wherein the biomass-derived solvent additionally comprises a second solvent that helps to slurry the lignin and/or depolymerize the lignin and/or solvate the lignin (see [0114]-[0151]; while this is a large citation range, the general discussion therein relates to the solvent mixture, comprising at least two solvents, and therefore is relevant to claim 7).
Regarding claim 8, Stevens discloses suitable solvent components including polyunsaturated bio-based oil (see [0123], bio-oil containing aromatics).
Regarding claim 12, Stevens discloses wherein the hydrogen-donor solvent has a cyclic ring with one or more double bonds on the ring without being fully aromatized (see [0122], tetralin).
Regarding claim 13, Stevens discloses hydrogen-donor solvents which are considered to contain compounds that can dehydrogenate during lignin liquefaction (see [0122]; [0135], discussing solvent components, many of which “can dehydrogenate”).
Regarding claim 19, Stevens discloses wherein the hydrogen-donor solvent comprises a material produced from pine tree processing (see [0186], which discloses a feed based upon pine; given that Stevens discloses a solvent based upon a recycle stream, as discussed above, the reference is therefore considered to teach a solvent produced from pine tree processing).
Regarding claims 21 and 22, Stevens discloses wherein the hydrogen-donor solvent has been chemically converted by hydrotreatment before dissolving the lignin with the solvent (see [0133], hydrogenated bio-oil, which is considered to inherently “improve its solvent usefulness”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens, as applied to claim 1.
Regarding claims 5 and 6, Stevens does not explicitly disclose the increase in H/C atomic ratio of the syncrude in comparison to the lignin. However, given that Stevens discloses a process in line with that claimed, as discussed in the above claim rejections, there is at least a reasonable expectation that the resulting syncrude would likewise have an increase in H/C atomic ratio in line with that claimed. Furthermore, based upon the objective in Stevens to produce liquid products suitable for use as transportation fuels (see Abstract), a person of ordinary skill in the art would optimize process conditions to produce products having the desired properties, including an increase in the H/C atomic ratio. Absent a showing of criticality or unexpected results, the claimed H/C atomic ratio increase is not considered to patentably distinguish the instant claims over the cited prior art.
Regarding claim 20, Stevens discloses solvents which are in line with those used in those used in the instant process, as discussed above ( see [0114]-[0151]; while this is a large citation range, the general discussion therein relates to suitable solvent components). The manner of producing or obtaining the solvent is not considered to patentably distinguish the instant claims over the cited prior art.
Claims 9-11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens, as applied to claim 1, in view of Stiller et al (US 2012/0091042) and Rudnick (US 4,409,089).
Regarding claims 9 and 23, Stevens does not disclose the dissolving step comprising dissolving both lignin and coal, nor the corresponding solvent mixing step(s) claimed.
Stiller is directed to coal liquefaction (equivalent to dissolving as claimed) entailing mixing coal with a coal-derived solvent and a bio-oil based solvent to form a slurry and elevating the temperature of the slurry to facilitate liquefying the coal and liberating volatile matter (see Abstract; [0015]; [0063]).
Rudnick establishes that it is known in the art to subject coal and lignin together to liquefaction and that the addition of lignin with coal increases the conversion to liquid hydrocarbons (see col. 1, lines 55-68).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Stevens by subjecting a combination of lignin and coal to dissolving (liquefaction), as suggested by Rudnick, in order to increase the conversion to liquid hydrocarbons. In this regard, Stiller provides a representative technique known to be suitable for coal liquefaction, which entails use of a coal-derived solvent and a bio-oil based solvent. Implementing such a technique would have been obvious to a person of ordinary skill in the art and associated with a reasonable expectation of success, given that Stevens makes use of a bio-oil based solvent in its process.
Regarding the mixing of solvents prior to dissolving lignin and coal therein, the selection of any order of process steps is prima facie obvious absent new or unexpected results.
Regarding claim 10, Stiller discloses wherein the coal-derived solvent comprises a coal tar distillate (see Fig. 7; [0054]; [0113]).
Regarding claim 11, Stiller discloses wherein the coal-derived solvent includes a portion of partially hydrotreated coal-derived syncrude (see [0063], partially hydrogenated coal tar distillate).
Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens, as applied to claim 1, in view of Petrus et al (US 2007/0100162).
Regarding claims 14 and 17, Stevens does not disclose wherein the solvent comprises a solvent prepared by conjugating double bonds in multiply unsaturated fatty acids or a dimer acid.
Petrus is directed to liquefaction of lignocellulosic material, and specifically discloses suitable solvents comprising a compound obtainable from levulinic acid by dehydration, dimerization, or oligomerization, which makes it possible to liquefy at mild conditions (see [0010]; [0014]; claim 8, i.e. therefore within the scope of conjugating double bonds).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Stevens by using a solvent obtainable from levulinic acid by dehydration, dimerization, or oligomerization, as suggested by Petrus, in order to be able to operate liquefaction under milder conditions. 
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Stevens, as applied to claim 1, in view of McCall et al (US 7,960,520).
Regarding claim 18, Stevens does not disclose a fatty acid derivative solvent.
McCall discloses increasing dispersion, suspension, and dissolution of solid material in biomass by the addition of a solvent such as fatty acid methyl ester (i.e. fatty acid derivative) (see col. 2, lines 46-55).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Stevens by including a fatty acid methyl ester solvent component, as suggested by McCall, in order to improve dispersion, suspension, and dissolution of the solid material.

Allowable Subject Matter
Claims 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art references are relied upon above. Additionally, the office makes reference to Castellvi Barnes et al (US 2013/0247449), which is directed to conversion of lignin to a bio-oil comprising contacting with a liquid solvent in an inert atmosphere.
The prior art of record does not disclose or suggest the additional limitations of claims 15 and 16, wherein the hydrogen-donor solvent is prepared specifically by appending cyclohexene groups in linoleic (claim 15) or oleic (claim 16) acids to produce a modified oil. There does not appear to be any teaching or suggestion in the prior art to prepare a solvent as claimed for the use in dissolving lignin (i.e. by liquefaction).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Renee Robinson/Primary Examiner, Art Unit 1772